COFFEY, J.
1. The cost bill is retaxed as follows: Reporter’s fees as charged, subject to such abatement as may be authorized by payments already made by executors.
Jury fees and clerk’s and sheriff’s fees allowed.
2. Marcus Harloe, witness, mileage disallowed.
3. Witness fees are allowed as follows: (Here follows a long list of" witnesses with number of days allowed each, all at $2 per day, not necessary to be copied.)
4. The following items are disallowed in toto:
Mrs. Mary A. Clements, who is a party to the action and witness in her own behalf as contestant.
Mrs. Emma Bums, on the same grounds.
Joseph McGinn, on the same grounds.
James E. McGinn, on the same grounds.
Thomas McGinn, on the same grounds.
Mrs. Johanna McGinn, on the same grounds.
Patrick H. McGinn, on the same grounds.
5. The charges in the bill of costs for the services of experts B. M. Gunn and Doctors Stallard, Mays and H. C. Bowie are disallowed for reasons heretofore stated, that the court has no power under the statute to allow other than ordinary witness fees.
6. The charge for serving subpoenas is disallowed.
7. The charges for taking depositions before Notary Harris are disallowed for the reasons recited in respondent’s objections.
8. The charge for services rendered as attorney and counsel for contestants in the contest of the alleged will of decedent is disallowed for reasons already stated by the court.
9. The costs as retaxed are a proper charge against the parties respondent, and the estate is not liable therefor, and the court orders the bill of costs heretofore filed to be retaxed as hereinabove determined.
Exceptions to each and every of the foregoing rulings reserved and noted for the respective parties to the action and proceeding and motion.